Citation Nr: 1712389	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-28 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma.

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to squamous cell carcinoma.

3.  Entitlement to service connection for loss of the right ear, to include as secondary to squamous cell carcinoma.

4.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to May 1967.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of the appeal is currently with the RO in Los Angeles, California.

The appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In February 2015, the Board remanded the appeal for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Further development of the appeal is required.  

Service Connection Claims

In February 2015, the Board remanded this appeal for further development.  As part of that development, the Board directed the AOJ to obtain additional treatment records from Dr. Reynolds, Dr. Glassberg, and the Riverside Medical Facility after securing any necessary authorization from the Veteran.

In March 2016, the AOJ sent the Veteran a notice letter asking him to identify the above named healthcare providers and provide authorization for VA to obtain any pertinent records.  That same month, however, the notice letter was returned to VA and stamped "return to sender," "not deliverable as addressed," and "unable to forward."  The mailing address on the notice letter was one for an address in Virginia, whereas the Veteran actually resides in California - all other recent correspondence with the Veteran has used his California mailing address.  The AOJ made no subsequent efforts to obtain authorization for these records.

Accordingly, the AOJ should contact the Veteran at his current address of record and obtain authorization from the Veteran to obtain records from Dr. Reynolds, Dr. Glassberg, and the Riverside Medical Facility as it pertains to his service connection claims for squamous cell carcinoma, right ear hearing loss, and for loss of the right ear.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Increased Rating Claim

VA has a duty to assist a veteran in substantiating a claim.  38 U.S.C.A. § 5103A.  This duty includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  Id. § 5103A(d)(1).  Where the current state of the claimant's disability is unclear, the fulfillment of this duty requires a thorough and contemporaneous medical examination.  However, this duty is not triggered by the mere passage of time, Palczewski, 21 Vet. App. at 182, rather the evidence must indicate that there has been a material change in a disability or that the current rating may be incorrect, 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995)); but see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of an increased hearing loss two years after his last audiology examination, VA should have scheduled the Veteran for another examination.").

The Veteran seeks an initial compensable rating for left ear hearing loss.  The most recent VA examination of record is from March 2010.  Controlled speech discrimination and puretone threshold testing from that examination provided the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
30
40
50
45
41.25
90

More recently, the Veteran was evaluated for a new hearing aid at a January 2016 Audiology Consult.  Audiological testing was performed and showed that the Veteran's left ear word recognition percentage had worsened to 72 percent and that the left ear hearing thresholds at 1000-2000 hertz had decreased by 15 decibels compared to the 2010 testing results.  

While the January 2016 evaluation is not sufficient for rating purposes, it does provide some objective evidence that the Veteran's left ear hearing loss may have worsened.  The Veteran's representative has also noted in the March 2017 Appellant's Post-Remand Brief that the Veteran's examination is now 10 years old.  Accordingly, on remand, the Veteran should be afforded a new VA audiological examination to determine the current degree of left ear hearing loss.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. §§ 3.159(c)(4), 3.327(a); Snuffer, 10 Vet. App. at 403.

Additionally, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).


Accordingly, the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any relevant VA treatment records since August 2016.

2.  Contact the Veteran at his current address and ask him to provide, or provide authorization for VA to obtain, medical records from healthcare providers who have treated him for his right ear squamous cell carcinoma, to specifically include Dr. Reynolds, Dr. Glassberg, and the Riverside Medical Facility.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA audiology examination to determine the current severity of his left ear hearing loss.  The entire claims file must be reviewed in conjunction with the examination.  All appropriate diagnostic testing should be conducted.  The examination must include puretone thresholds (in decibels) and Maryland CNC testing.  In addition to the objective test results, the examiner should describe the functional effects caused by the Veteran's left ear hearing loss.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




